DETAILED ACTION
Pending Claims
Claims 1, 10, 12-14, 16, and 20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-14, 16, and 20, the prepreg of prior claims 1 and 10 features a self-adhesive resin composition comprising (a), (b), (c), (d), (e), (f), and a silane-modified epoxy resin.  Claim 12 states: wherein the silane-modified epoxy resin is a self-adhesive resin composition which comprises a dicyclopentadiene novolac epoxy resin or a phenol novolac epoxy resin.  Claim 12 reverses the relationship of the self-adhesive resin composition and the silane-modified epoxy resin.  Claim 12 also specifies the presence of a dicyclopentadiene novolac epoxy resin or a phenol novolac epoxy resin.  However, it is not immediately clear if this is introducing an additional material, further limiting the silane-modified epoxy resin or further limiting component (b).  Claims 13, 14, 16, and 20 are rejected because they are dependent from claim 12.
Further regarding claim 13, the use of “and/or” after the first of three materials, in concert with the use of “or” after the second of three materials, renders the claim indefinite.  Specifically, it is not clear which of these materials are required and which of these materials are optional.  Claims 14, 16, and 20 are rejected because they are dependent from claim 13.
Further regarding claim 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 20 recites the broad recitation “non-woven fibre”, and the claim also recites “preferably a veil or discontinuous fibre fleece” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 attempts to further limit claim 13 (which is dependent from claims 12, 10, and 1) with: further comprising a corrosion inhibitor.  However, this material has been previously introduced in claim 1 as component (d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 states: wherein the self-adhesive resin composition comprises a silane-modified epoxy resin.  This scope of this claim embraces any silane-modified epoxy resin.  The specification supports a silane-modified aromatic epoxy resin (see page 16, line 20 through page 18, line 22), relating to component (a).  Accordingly, the specification does not support the full scope of the generically claimed silane-modified epoxy resin.
Claim 12 states: wherein the silane-modified epoxy resin is a self-adhesive resin composition which comprises a dicyclopentadiene novolac epoxy resin or a phenol novolac epoxy resin.  This appears to suggest the presence of a silane-modified dicyclopentadiene novolac epoxy resin or a silane-modified phenol novolac epoxy resin, relating to component (b).  The specification does not support these silane-modified materials (see page 16, line 20 through page 19, line 28).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sequeira (US 2015/0344649 A1) in view of Kuroki et al. (US 2008/0160860 A1).
Regarding claim 1, Sequeira discloses: (1) a prepreg (Abstract; paragraphs 0021, 0074, 0075 & 0114-0136) comprising a fibre reinforcement layer having a first side and a second side (paragraphs 0114-0117), wherein at least the first side of the fibre reinforcement layer has been pre-impregnated with a self-adhesive resin composition (paragraphs 0020 & 0118-0130) comprising: by total weight of the composition: 
10 to 60% of a polyfunctional epoxy resin (paragraphs 0033 & 0076-0080;  Table 1 and Formulation 5 in paragraph 0176; see also paragraphs 0161, 0169, 0170, 0172 & 0173);
(c) 1 to 10% curing agent (paragraphs 0037 & 0089-0102; see specific amounts in Table 1 and Formulation 5 of paragraph 0176; see also paragraphs 0167, 0168 & 0171); 
(d) 0.05 to 10% flame retardant (paragraphs 0036 & 0081-0086; see specific amounts in Table 1 and Formulation 5 of paragraph 0176; see also paragraphs 0165 & 0166), and
(e) 1 to 40% rubber toughening agent (paragraphs 0035 & 0103-0113; see specific amounts in Table 1 and Formulation 5 of paragraph 0176; see also paragraphs 0163 & 0164).

Sequeira fails to explicitly disclose a combination of: (1) (a) 1 to 45% aromatic epoxy resin and (b) 5 to 60% novolac epoxy resin.  Rather, she contemplates various aromatic epoxy resins and combinations thereof (see paragraphs 0076-0080), including novolac epoxy resins (see paragraph 0080).  Furthermore, the selection of only a novolac epoxy resin would have simultaneous satisfied both (a) and (b) because novolac epoxy resins are also considered aromatic epoxy resins.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and prepreg of Sequeira with the instantly claimed components (a) and (b) because: (a) Sequeira contemplates various aromatic epoxy resins and combinations thereof; and (b) the aromatic epoxy resins of Sequeira include novolac epoxy resins.  Furthermore: (c) the selection of only a novolac epoxy resin would have simultaneous satisfied both (a) and (b) because novolac epoxy resins are also considered aromatic epoxy resins.
Sequeira discloses the use of a flame retardant (see paragraphs 0081-0086), including aluminum polyphosphates (see paragraph 0082), which is a type of inorganic polyphosphate salt.  She fails to explicitly disclose a: (d) corrosion inhibitor.  However, Applicant considers inorganic polyphosphate salts as suitable corrosion inhibitors (see instant claim 16).  Accordingly, the use of this flame retardant would have obviously satisfied the instantly claimed corrosion inhibitor.
Lastly, Sequeira contemplates the use of additives, such as fillers (see paragraph 0096).  However, she fails to disclose: (1) (f) 1 to 10% inorganic filler.  Kuroki et al. disclose a related epoxy-based composition (see Abstract) and prepreg having self-adhesive characteristics (see paragraph 0015).  They demonstrate that inorganic fillers are recognized in the art as suitable filler additives for this type of epoxy-based composition (see paragraph 0051).  Specifically, additive amounts of filler (within the instantly claimed range) help control the viscosity of the composition during the process of impregnating the reinforcing fiber (see paragraph 0051).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and prepreg of Sequeira with the instantly claimed amount on inorganic filler because: (a) Sequeira contemplate the use of additives, such as fillers; (b) Kuroki et al. disclose a related epoxy-based composition and prepreg having self-adhesive characteristics; (c) Kuroki et al. demonstrate that inorganic fillers are recognized in the art as suitable filler additives for this type of epoxy-based composition, wherein additive amounts of filler (within the instantly claimed range) help control the viscosity of the composition during the process of impregnating the reinforcing fiber; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 13, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

International Search Report
The international search report cited nine X-references.  All of these references have been considered.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 17, 2022